ARNOLD, Judge.
Defendant contends that the court erred in finding that he violated his probation. We agree. The conditions found to be violated are (1) that defendant violate no penal laws and be of good general behavior, and (2) that defendant work faithfully at suitable gainful employment. These two conclusions are supported by findings that defendant was a disciplinary problem in school and that he did not attend school in lieu of working.
There is no condition in defendant’s probation requiring that he attend school, and there is no evidence in the record that defendant did not work. Moreover, the finding that defendant was unruly and misbehaved in school does not constitute a violation of his condition to violate no penal laws and to be of general good behavior. Conduct amounting to a breach of the “good behavior” condition must be such as would constitute a violation of the criminal law of the State. State v. Seagraves, 266 N.C. 112, 145 S.E. 2d 327 (1965) ; State v. Millner, 240 N.C. 602, 83 S.E. 2d 546 (1954).
The findings of the trial court do not constitute grounds for revocation of the probation. The order is vacated.
Vacated and remanded.
Judges Parker and Hedrick concur.